Appeal Dismissed and Memorandum Opinion filed August 18, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00403-CV

                   RISHON PATRICK KIMBER, Appellant

                                         V.

  OEL ENERGY, LLC; CCV STRATEGY, LLC; WALKER BAUS; AND
               ELLKER CAPITAL, LLC, Appellees

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-87178

                          MEMORANDUM OPINION

      This appeal is from a summary judgment signed February 11, 2020. No
clerk’s record has been filed. The clerk responsible for preparing the record in this
appeal informed this court that appellant did not make arrangements to pay for the
record.

      On June 12, 2020, notification was transmitted to all parties of this court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No response was filed. On
July 23, 2020, appellant was ordered to provide this court with proof of payment
for the record on or before August 3, 2020. See Tex. R. App. P. 35.3(c). In the
order, the court notified appellant that failure to comply with the court’s order
would result in dismissal of the appeal. See Tex. R. App. P. 37.3(b). No response
was filed.

      Appellant has not provided this court with proof of payment for the record.
We dismiss the appeal.



                                       PER CURIAM


Panel consists of Justices Wise, Bourliot, and Spain.




                                         2